Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 18, 2015

The Court of Appeals hereby passes the following order:

A16D0112. MICHAEL P. WATSON v. THE STATE.

      On October 27, 2015, Michael P. Watson filed this application for discretionary
appeal, seeking review of the trial court’s July 2, 2015 order revoking his probation.
We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept a
discretionary application that does not comply with the statute. See Boyle v. State,
190 Ga. App. 734 (380 SE2d 57) (1989). Because Watson filed this application over
100 days after entry of the order he seeks to appeal, we lack jurisdiction to consider
the application, which is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            11/18/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.